Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(a) “The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent.”.  Although the drawings submitted 4/26/2021 are not color, they lack the reproducible quality sought by the spirit of 37 CFR 1.84.  Figures 1-7 objected to because the line quality of figures, numerals and lead lines are faint and lend themselves to poor reproductive quality. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casparian, et al. (US20150061901).
Regarding claim 1, Casparian teaches keyboard, comprising: a plurality of keys 100, wherein at least one of the plurality of keys comprises; a housing 104; a receiving switch 140 located within the housing, wherein the receiving switch is operably connected to a receiving conductor (120, 302); a transmitting switch 154 located within the housing, wherein the transmitting switch is operably connected to a transmitting conductor 160, wherein the transmitting switch is adapted to transmit at least one signal; wherein depression of the least one of the plurality of keys causes the receiving switch and the transmitting switch to approach each other, wherein the receiving switch is adapted to receive the at least one signal transmitted from the transmitting switch, wherein interaction with the at least one of the plurality of keys is measurable by processing the at least one signal transmitted from the transmitting switch received by the receiving switch; and wherein the at least one of the plurality of keys is adapted to have at least a first mode (undepressed position) and a second mode (depressed position), wherein measured interaction with the at least one of the plurality of keys determines whether the at least one of the plurality of keys is in the first mode or the second mode (Figs. 1-2, and paragraph 32).  
Regarding claim 2, Casparian teaches keyboard wherein the at least one of the plurality of keys exhibits a first characteristic behavior in the first mode and a second characteristic behavior in the second mode (paragraph 32).  
Regarding claim 3, Casparian teaches keyboard wherein depression of at least a second of the plurality of keys causes a second receiver switch and a second transmitter switch to approach each other, wherein interaction with the at least a second of the plurality of keys is measurable by processing at least a second signal transmitted from the transmitting switch received by the receiving switch; and wherein the at least a second of the plurality of keys is adapted to have at least a third mode and a fourth mode, wherein measured interaction with the at least a second of the plurality of keys determines whether the at least a second of the plurality of keys is in the third mode or the fourth mode( each key of the plurality of keys has a depressed and an undepressed mode,  and each key has a different operation, see Figs. 1-2, and paragraph 32).    
Regarding claim 4, Casparian teaches keyboard wherein the at least a second of the plurality of keys exhibits a third characteristic behavior in the third mode and a fourth characteristic behavior in the second mode (paragraph 32).  
Regarding claim 5, Casparian teaches keyboard wherein the third mode and the first mode (undepressed) are the same and the second mode and the fourth mode are the same (depressed mode, see Figs. 1-2). 
Regarding claim 6, Casparian teaches keyboard wherein the third mode and the first mode are different and the second mode and the fourth mode are different (Figs. 1-2).  
Regarding claim 7, Casparian teaches keyboard wherein the at least one of the plurality of keys is further adapted to have a third mode (position or mode between undepressed to depressed positions, see Figs. 1-2).
Regarding claim 8, Casparian teaches keyboard wherein the first characteristic behavior is resistance of a key depression (paragraph 32). 
Regarding claim 9, Casparian teaches keyboard wherein the first characteristic behavior is a haptic behavior of the at least one of the plurality of keys (paragraph 28).  
Regarding claim 10, Casparian teaches keyboard wherein the measured interaction is force of depression (paragraph 32).  
Regarding claim 11, Casparian teaches keyboard wherein key is further adapted to switch modes based on a game interaction (paragraph 32).  
Regarding claim 12, Casparian teaches the keyboard wherein the measured interaction is hover (paragraph 27). 
Regarding claim 13, Casparian teaches the keyboard wherein the measured interaction determines LED lighting of the keyboard (paragraph 40).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Casparian in view of Leigh ,et al. (US20150261375).
Regarding claim 14, Casparian teaches the keyboard, comprising: a plurality of transmitting conductors 154, wherein each of the plurality of transmitter conductors is adapted to transmit at least one of a plurality of unique frequency orthogonal signals; a plurality of receiving conductors 140, wherein each of the plurality of receiving conductors is adapted to receive at least one of the plurality of unique frequency orthogonal signals; a plurality of keys 102 associated with the plurality of transmitting conductors and the plurality of receiving conductors; wherein interaction with at least one of the plurality of keys is determined using received signals; and wherein at least one of the plurality of keys is adapted to have at least a first mode (undepressed position)and a second mode (depressed position), interaction with the at least one of the plurality of keys determines whether the at least one of the plurality of keys is in the first mode or the second mode (Figs. 1-2, and paragraph 32).  Casparian does not teach the transmitter conductors transmitting at least one of a plurality of unique frequency orthogonal signals. However, Leigh teaches a similar keyboard with a transmitter 703 conductors that is adapted to transmit at least one of a plurality of unique frequency orthogonal signals (fig. 7 and paragraph 138). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Leigh in the keyboard of Casparian to allow more information to be conveyed and reduce the risks of error propagation. 
Regarding claim 15, Casparian teaches the keyboard wherein the at least a second of the plurality of keys is adapted to have a third mode and a fourth mode (each key of the plurality of keys has a depressed and an undepressed mode,  and each key has a different operation, see Figs. 1-2, col. 8, lines 50-67, and col. 9, lines 1-20).      
Regarding claim 12, Casparian teaches the keyboard wherein the at least one of the plurality of keys is further adapted to have at least a third mode (each key of the plurality of keys has a depressed and an undepressed mode,  and each key has a different operation, see Figs. 1-2, and paragraph 32).      
Regarding claim 17, Casparian teaches the keyboard wherein the at least one of the plurality of keys exhibits a first characteristic behavior in the first mode and a second characteristic behavior in the second mode (paragraph 32).  
Regarding claim 18, Casparian teaches the keyboard wherein the first characteristic behavior is resistance of a key depression (paragraph 32).  
Regarding claim 19, Casparian teaches the keyboard wherein the first characteristic behavior being a haptic behavior (paragraph 28).
Regarding claim 20, Casparian teaches the keyboard wherein the first mode switches to the second mode based on a measurement of hover (paragraph 27). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833